DICE, Judge.
This is an appeal from an order of the 30th Judicial District Court of Wichita County fixing bail.
Relator stands charged by indictment with the offense of murder with malice. By application for writ of habeas corpus he sought his discharge from custody of the sheriff of Wichita County alleging that he had been denied bail and was being illegally confined.
Upon the hearing the court entered an order fixing bail in the sum of $10,000.00.
From such order relator has appealed to this court and contends that the amount of bail fixed by the court is excessive.
The record before us does not reflect that relator has made any effort to furnish bail in the amount fixed by the court. Before he can complain of the amount fixed by the court he must show an effort to furnish bail in that amount. Ex parte Burleson, 133 Texas Cr. Rep. 75, 109 S.W. 2d 200; Ex parte Cascio, *324140 Texas Cr. Rep. 288, 144 S.W. 2d 886 and Ex parte Kenneth Dunlap, No. 29,747, opinion delivered March 19, 1958 (page 55, this volume), 311 S.W. 2d 413.
From the record before us, we are unable to say that the amount of bail fixed by the court below is excessive.
The judgment is affirmed.
Opinion approved by the Court.